Case 2:18-cv-02188-PKH Document 27                 Filed 07/18/19 Page 1 of 18 PageID  #: 225COURT
                                                                                US DISTRICT
                                                                              WBSTBRN DIST ARKANSAS
                                                                                      FllJID
                                                                                          JUL 18 2019
                              IN THE UNITED STATES DISTRICT COURT                   DiUGLAS P. YOUNG, aerk
                                 WESTERN DISTRICT OF ARKANSAS                                   Dllptll)'Clcrt
                                      FORT SMITH DIVISION



UNITED STATES OF AMERICA,


       Plaintiff,

       V.


24 CASES (SIXTEEN , 18.7 OZ. BOXES PER
CASE) MORE OR LESS, OF RAISIN BRAN CEREAL,                           Civil No. 18-2188 PKH
AN ARTICLE OF FOOD, et al.

       Defendant Articles in rem ,

and

JANDL GROCERY, LLC, a corporation,
and JAMES T. WHITE and LORI A.
LAYNE, individuals,

       Defendants.




       CONSENT DECREE OF CONDEMNATION AND PERMANENT INJUNCTION

       On November 7, 2018, a romplaint for Forfeiture against the above-captioned articles was

filed in this Court on behalf of the United States of America by its attorneys for the Western

District of Arkansas. The Complaint alleges that the articles proceeded against are articles of food ,

drug, device, and cosmetic within the meaning of the Federal Food, Drug, and Cosmetic Act (the

"Act"), 21 U.S .C. §§ 301-399i, that are adulterated while held for sale after shipment of one or

more of their components in interstate commerce, within the meaning of21 U.S.C. §§ 342(a)(4),

351 (a)(2)(A), and 361 (c), in that they have been prepared, packed, or held under insanitary

conditions whereby they may have become contaminated with filth or may have been rendered
Case 2:18-cv-02188-PKH Document 27                    Filed 07/18/19 Page 2 of 18 PageID #: 226




injurious to health. The Complaint additionally alleges that the defendant articles of drug are also

adulterated while held for sale after shipment of one or more of their components in interstate

commerce, within the meaning of21 U.S .C. § 351(a)(2)(B), in that the facilities or controls used

for their manufacture, processing, packing, or holding do not conform to, or are not operated or

administered in conformity with, current good manufacturing practice to assure that such drugs

meet the requirements of the Act as to safety, and have the identity and strength, and meet the

quality and purity characteristics, which they purport or are represented to possess.

         Pursuant to the Warrant for Arrest issued by this Court, the United States Marshals

 Service (the "USMS") for this District seized the articles on November 7 and 8, 2018.

 Thereafter, notice of the complaint and seizure were published in accordance with the applicable

 rules of this Court.

         On November 9, 2018, J and L Grocery, LLC ("J&L" or "Claimant") intervened and filed

 a claim to the seized articles. On June 14, 2019, the United States amended the Complaint to

 seek injunctive relief and add J&L, J&L ' s owner, James T. White, and J&L ' s manager, Lori A.

 Layne (collectively " Defendants") as parties.

         Defendants now consent to the entry of this Decree without contest, before any testimony

 has been taken.

        Whereupon, the Court being fully advised, it is on motion of the parties hereto,

ORDERED, ADJUDGED, AND DECREED as follows:

         I.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1345 and 21 U.S .C. § 334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)

and 1395.




                                                  2
Case 2:18-cv-02188-PKH Document 27                     Filed 07/18/19 Page 3 of 18 PageID #: 227




                                      SEIZURE PROVISIONS

        2.     Claimant affirms that it is the sole owner of the seized articles of food , drug,

 device, and cosmetic and that no other person has an interest in the goods.

        3.     The seized articles are adulterated while held for sale after shipment of one or more

 of their components in interstate commerce, within the meaning of21 U.S.C. §§ 342(a)(4),

 351(a)(2)(A), or 36l(c), in that they have been prepared, packed, or held under insanitary

 conditions whereby they may have become contaminated with filth or may have been rendered

 injurious to health. The seized articles of drug are also adulterated while held for sale after

 shipment of one or more of their components in interstate commerce, within the meaning of 21

 U.S.C. § 351 (a)(2)(B), in that the facilities or controls used for their manufacture, processing,

 packing, or holding do not conform to or are not operated or administered in conformity with

 current good manufacturing practice to assure that such drugs meet the requirements of the Act

 as to safety, and have the identity and strength, and meet the quality and purity characteristics,

 which they purport or are represented to possess.

        4.     The seized articles are hereby condemned pursuant to 21 U.S .C. § 334(a) and

 forfeited to the United States.

        5.     Pursuant to 21 U.S.C. § 334(e), the United States of America shall recover from the

 Claimant all court costs and fees, storage and other proper expenses already incurred with

 respect to the condemned articles, and such additional expenses as may hereafter be incurred and

 taxed pursuant to the authority set forth in 21 U.S.C. § 334. Claimant shall pay these costs

 within sixty (60) calendar days after receiving notice of such costs from the United States Food

 and Drug Administration ("FDA"), the USMS, and/or the United States Department of Justice

 ("DOJ").


                                                   3
Case 2:18-cv-02188-PKH Document 27                   Filed 07/18/19 Page 4 of 18 PageID #: 228




        6.     Within twenty (20) calendar days after entry of this Decree, Claimant shall execute

 and file with the Clerk of this Court a good and sufficient penal bond with surety, in a form

 acceptable to the Clerk of this Court and payable to the United States of America, in the amount

 of forty thousand dollars ($40,000.00), conditioned on the Claimant' s abiding by and performing

 all of the terms and conditions of this Decree with respect to the condemned articles and such

 further Decrees or Orders as may be entered in this proceeding with respect to the condemned

 articles. The bond shall be applied to Lot 1 as defined in the Destruction Plan to be submitted

 and approved under paragraph 8 of this Decree and held for application to each successive lot as

 defined in the Destruction Plan.

        7.    Claimant shall provide all necessary documentation in its possession, custody, or

 control to verify to FDA ' s satisfaction the content and value of each lot of the condemned

 articles of food (including dietary supplements), drug, medical device, and cosmetic.

        8.    After filing of the bond with this Court, the Claimant shall give written notice to

 the FDA Dallas District Office pursuant to paragraph 29, that Claimant, at its own expense, is

 prepared to destroy the condemned articles under the supervision of the USMS and a duly

 authorized representative of FDA. Claimant shall not commence, permit any other person to

 commence, or cause any other person to commence destroying the condemned articles unless

 and until Claimant: (a) submits a written statement to FDA detailing Claimant' s proposed plan to

 destroy the condemned articles (the "Destruction Plan"), including a schedule for the destruction;

(b) receives written approval of the Destruction Plan from FDA; (c) receives written

authorization from FDA to commence destroying the condemned articles under the supervision

of FDA; and (d) has fully paid the costs and fees pursuant to paragraph 5. Claimant shall submit

 its Destruction Plan to FDA within thirty (30) calendar days after filing its bond with the Court.

        9.    The Claimant shall at all times, until the condemned articles have been destroyed
                                                 4
Case 2:18-cv-02188-PKH Document 27                  Filed 07/18/19 Page 5 of 18 PageID #: 229




 pursuant to paragraphs 8 and 10, retain intact each lot of condemned articles for examination or

 inspection by FDA and the USMS, and shall maintain the records or other proof necessary to

 establish the identity of the articles comprising each lot to the satisfaction of FDA and the

 USMS.

         10.   If the Destruction Plan is approved by FDA pursuant to paragraph 8, the USMS for

 this District shall successively release each specified lot of the condemned articles to the

 Claimant for the sole purposes of destroying such articles pursuant to the Destruction Plan.

 After release of the first lot, subsequent lots shall be released by the USMS to the Claimant for

 the sole purposes of destruction pursuant to the Destruction Plan, if and only if Claimant

 complies with all of the terms of this Decree with respect to each previously-released lot, and

 each such lot has been successfully destroyed. Under no circumstance shall FDA's silence be

 construed as a substitute for written approval or acceptance of Claimant's destruction of the lot.

         11.   Within two (2) months ofreceiving approval of the Destruction Plan, Claimant

 shall complete the process of destroying the condemned articles under the supervision of FDA

 and the USMS. Unless an extension of time is mutually agreed to in writing by FDA and the

 Claimant.

         12.   If Claimant breaches any condition of this Decree or in any subsequent Decree or

 Order in this proceeding with respect to the condemned articles, Claimant shall immediately

 return the condemned articles to the USMS for this District at Claimant' s expense or shall

 otherwise dispose of them at its own expense and under the direct supervision of an FDA

 representative pursuant to an Order of this Court. In the event that return of any of the

 condemned articles becomes necessary pursuant to this paragraph, Claimant shall be responsible

 for all costs of storage and disposition that are incurred by the United States.

         13.   Claimant shall not dispose of the condemned articles or any part of them in a
                                                  5
Case 2:18-cv-02188-PKH Document 27                    Filed 07/18/19 Page 6 of 18 PageID #: 230




 manner contrary to the provisions of the Act, or other laws of the United States, or of any State

 or Territory (as defined in the Act), in which they are sold or disposed.

        14.    Claimant shall reimburse the United States of America for the cost of supervision,

inspection, review, examination, and analyses conducted pursuant to this Decree at the standard

rates prevailing at the time the activities are accomplished. As of the date this Decree is signed by

the parties, these rates are: $97.57 per hour and fraction thereof per representative for inspection

and supervision work; $132.89 per hour and fraction thereof per representative for laboratory and

analytical work; $0.58 per mile for travel expenses for travel by automobile; the government rate

or equivalent for travel by air; and the published government per diem rate for subsistence

expenses, where necessary. In the event that the standard rates generally applicable to USMS or

FDA supervision, inspection, review, examination, or analysis are modified, these rates shall be

increased or decreased without further order of the Court. Claimant shall pay any such costs

within ten (10) calendar days after being presented with an invoice for such costs from the FDA,

the USMS, and/or the DOJ.

         15.   In the event Claimant does not avail itself, in the manner and within the timeframes

 stated in this Decree, of the opportunity to: (I) post a good and sufficient penal bond with surety

 with this Court; (2) submit a Destruction Plan for the condemned articles to FDA; or (3) destroy

 the condemned articles within two (2) months of the approval of the Destruction Plan, unless that

 time is extended by mutual consent, the USMS for this District shall destroy the condemned

 articles and make due return to this Court regarding their disposition. Claimant shall bear the

 costs of storage and destruction that are incurred by the United States pursuant to this paragraph

 and shall pay such costs within ten ( I 0) calendar days of receiving an invoice from FDA, the

 USMS, orDOJ.

        16.    Should the Claimant fail to abide by and perform all the terms and conditions of
                                                  6
Case 2:18-cv-02188-PKH Document 27                     Filed 07/18/19 Page 7 of 18 PageID #: 231




 this Decree or any such further Decree or Order as may be entered in this proceeding with

 respect to the condemned articles, then said bond shall , in its entirety, on motion of the United

 States of America in this proceeding, be forfeited to the United States of America and judgment

 entered thereon, and any condemned articles remaining in the custody of the USMS shall be

 forfeited and disposed of pursuant to further Order of the Court.

         17.    The United States Attorney for this District, upon being advised by FDA that the

 conditions of this Decree have been performed with respect to the condemned articles and that

 Claimant has paid all costs submitted to Claimant as of that date, shall transmit such information

 to the Clerk of this Court, whereupon the bond shall be cancelled and discharged.

                                    INJUNCTIVE PROVISIONS

        18.    Defendants represent to the Court that, going forward , they no longer intend to

receive, hold for sale, or distribute, at or from any location, drugs, devices, cosmetics, and dietary

supplements, as defined by 21 U .S.C. § 321 (g)-(i) and (ff). Defendants further represent that they

no longer intend to receive, hold for sale, or distribute food , as defined in 21 U.S.C. § 321(f), at or

from any building at their facility at 4810 N . Highway 71 , Alma, Arkansas other than the grocery

store and the pricing shed. If Defendants later intend to resume receiving, holding for sale, and/or

distributing drugs, devices, cosmetics, and dietary supplements at or from any location, they must

notify FDA in writing and comply with paragraph 21 . If Defendants later intend to resume

receiving, holding for sale, and/or distributing food at or from any building at their facility at

4810 N. Highway 71 , Alma, Arkansas other than the grocery store and the pricing shed, they must

first notify FDA in writing and comply with paragraph 20.

        19.    Immediately upon entry of this Decree, Defendants and each and all of their

directors, officers, agents, representatives, employees, successors, assigns, attorneys, and any and

all persons in active concert or participation with any of them who have received actual notice of
                                                   7
Case 2:18-cv-02188-PKH Document 27                      Filed 07/18/19 Page 8 of 18 PageID #: 232




this Decree, are prohibited from , directly or indirectly, receiving, holding for sale, or distributing

any article of food (excluding dietary supplements) at or from the grocery store and pricing shed

at their facility at 4810 N. Highway 71 , Alma, Arkansas, unless and until Defendants:

                A.      Establish and implement a written sanitation control program for the

grocery store and pricing shed, which shall set out the details for sanitation control over those

facilities and processes used to receive, prepare, pack, hold, and distribute articles of food, and all

handling and storage equipment therein. The written sanitation control program shall be designed

to ensure that the facilities used to receive, prepare, pack, hold, or distribute articles of food and

all equipment therein are maintained continuously in a sanitary condition to prevent conditions

under which articles of food may become contaminated with filth and/or may be rendered

injurious to health or otherwise adulterated. The written sanitation control program must be

approved in writing by FDA prior to implementation. Defendants shall assign responsibility for

the implementation of the written sanitation control program to a person or persons who, by

reason of education, training, and experience in sanitation work, are competent to maintain the

facilities and all equipment therein in sanitary condition. Implementation of the written sanitation

control plan shall include training for all J&L employees to ensure they are aware of the contents

and requirements of the written sanitation control plan;

               B.      Retain, at Defendants' expense, an independent pest control company

 having no personal or financial ties (other than a retention agreement) to Defendants or their

 families, and which, by reason of background, education, training, and experience, is qualified to

 inspect and perform pest control services for J&L. Defendants shall ensure that the pest control

 company inspects Defendants' grocery store and pricing shed and surrounding grounds on a

 frequent and ongoing basis to ensure that birds, cats, rodents, insects, and other pests are not

 present in those facilities. Any reports prepared by the pest control company shall be provided
                                                    8
Case 2:18-cv-02188-PKH Document 27                    Filed 07/18/19 Page 9 of 18 PageID #: 233




 to FDA within three (3) calendar days of receipt;

                 C.    Thoroughly clean, renovate, and render Defendants' grocery store and

 pricing shed used to receive, prepare, pack, hold, or distribute articles of food and all equipment

 therein sanitary and fit for use in packaging, holding, and distributing articles of food and have in

 place adequate procedures to ensure that the grocery store and pricing shed and all equipment

 therein are maintained continuously in such condition;

                 D.    Remove from Defendants' grocery store and pricing shed and all

 equipment therein birds, cats, rodents, insects, other pests, and filth contributed by them, and

 microbial and physical contaminants, and adequately repair the floors , walls, windows, doors,

 and building in order to prevent birds, cats, rodents, insects, other pests from entering those

 facilities;

                 E.    Establish adequate methods and controls for packaging, holding, and

 distributing articles of food in the grocery store and pricing shed that are designed to ensure that

 articles of food do not become contaminated by pests, or with filth , or microbial or physical

 contaminants;

                 F.    Report in writing to FDA at the address provided in paragraph 29 the steps

 that Defendants have taken to comply with the terms of subparagraphs A-E of this paragraph;

                 G.    If FDA deems necessary, FDA inspects the J&L's facility in order to

 determine whether the grocery store and pricing shed, articles of food , and sanitation control

 program are in compliance with the Act, applicable regulations, and this Decree. The cost of all

 such inspections shall be borne by Defendants at the rates specified in paragraph 14; and

                 H.    Receive written notification from FDA stating that Defendants appear to be

in compliance with the Act, all applicable regulations, and this Decree, and authorizing

Defendants to resume receiving, holding for sale, and distributing articles of food (excluding
                                                  9
Case 2:18-cv-02188-PKH Document 27                 Filed 07/18/19 Page 10 of 18 PageID #: 234




 dietary supplements) at or from Defendants ' grocery store and pricing shed.

        20.      Immediately upon entry of this Decree, Defendants and each and all of their

  directors, officers, agents, representatives, employees, successors, assigns, attorneys, and any

 and all persons in active concert or participation with any of them who have received actual

  notice of this Decree, are prohibited from directly or indirectly doing or causing any of the

  following actions: receiving, holding for sale, or distributing any article of food (excluding

 dietary supplements) at or from any building at their facility at 4810 N. Highway 71, Alma,

 Arkansas, 72921 , other than the grocery store and pricing shed. After Defendants receive the

 notification in paragraph 19.H with respect to the grocery store and pricing shed, if Defendants

 wish to receive, hold for sale, or distribute any article of food (excluding dietary supplements) at

 or from any building other than the grocery store and pricing shed, they shall give sixty (60) days

 notice to FDA, complete the actions set forth in paragraph 19 .A-19 .F with respect to that

 building, and receive written notification from FDA stating that Defendants appear to be in

 compliance with the Act, all applicable regulations, and this Decree, and authorizing Defendants

 to resume receiving, holding for sale, and distributing articles of food (excluding dietary

 supplements) at or from that building. If FDA deems necessary, FDA may inspect J&L's facility

 in order to determine whether the buildings identified pursuant to this paragraph, articles of food ,

 and sanitation control program are in compliance with the Act, applicable regulations, and this

 Decree. The cost of all such inspections shall be borne by Defendants at the rates specified in

 paragraph 14.

        21.      Immediately upon entry of this Decree, Defendants and each and all of their

 directors, officers, agents, representatives, employees, successors, assigns, attorneys, and any

 and all persons in active concert or participation with any of them who have received actual

 notice of this Decree, are prohibited from directly or indirectly doing or causing any of the
                                                  10
Case 2:18-cv-02188-PKH Document 27                  Filed 07/18/19 Page 11 of 18 PageID #: 235




  following actions: receiving, holding for sale, or distributing any article of drug, device,

  cosmetic, and/or dietary supplement, at or from any location, unless and until Defendants:

            A.      Notify FDA in writing sixty (60) days in advance of their intent to receive,

 hold for sale, and/or distribute any article of drug, device, cosmetic, and/or dietary supplement

 and the buildings they intend to use for such activities;

             B.     If FDA has not already issued written authorization to resume food operations

  at the building(s) identified in paragraph 21.A pursuant to paragraph 19.H or paragraph 20,

  complete all the actions set forth in paragraph 19.A-19.F with respect to such buildings;

              C.    Establish adequate facilities and controls (including temperature controls) for

  packaging, holding, testing, or distributing articles of drug for any and all buildings identified in

  paragraph 21 .A to ensure that articles of drug received, held, and/or distributed from such

  buildings are in conformity with current good manufacturing practice, including 21 U.S.C.

  § 351(a)(2)(B) and 21 C.F.R. § 211.208;

              D.    Establish adequate facilities and controls (including temperature controls) for

  packaging, holding, testing, and distributing articles of drug, device, cosmetic, and/or dietary

 supplement that ensure such articles do not become adulterated under the Act;

              E.    Report in writing to FDA at the address provided in paragraph 29 that

  Defendants have fully complied with the terms of subparagraphs A-D of this paragraph;

              F.    If FDA deems necessary, FDA inspects J&L ' s facility in order to determine

 whether the buildings identified in paragraph 21.A., facilities and controls are in compliance

 with the Act, applicable regulations, and this Decree. The cost of any such inspections shall be

 borne by Defendants at the rates specified in paragraph 14; and

              G.    Receive written notification from FDA stating that Defendants appear to be in

 compliance with the Act, all applicable regulations, and this Decree, and authorizing Defendants
                                                11
Case 2:18-cv-02188-PKH Document 27                  Filed 07/18/19 Page 12 of 18 PageID #: 236




  to resume receiving, holding for sale, and distributing articles of drug, device, cosmetic, and/or

  dietary supplement at or from buildings identified under paragraphs 21.A.

        22.      Upon entry of this Decree, Defendants and each and all of their officers, directors,

  agents, representatives, employees, successors, assigns, attorneys, and any and all persons in

  active concert or participation with any of them (including individuals, directors, corporations,

  subsidiaries, affiliates, and partnerships) who receive actual notice of this Decree, are

  permanently restrained and enjoined under the provisions of21 U.S.C. § 332(a) from directly or

  indirectly doing or causing any act that violates the Act, 21 U .S.C. § 331 (k), by causing articles

  of food , drug, device, and/or cosmetic to be adulterated within the meaning of 21 U.S.C.

  §§ 342(a)(4), 35l(a)(2)(A), 35l(a)(2)(B), or 36I(c), while such articles are held for sale after

  shipment of one or more of their components in interstate commerce.

        23.      Within thirty (30) calendar days after FDA has notified Defendants in writing

  pursuant to paragraph 19 .H that they may resume food (excluding dietary supplements) operations or

  paragraph 21.G that they may resume drug, device, cosmetic, and/or dietary supplement

  operations:

                A.       Defendants shall retain at their own expense, an independent person or

 persons (the "Auditor") to conduct audit inspections of Defendants ' facilities not less than once

every six (6) months for a period of one year and not less than once every twelve ( 12) months for

a period of two years thereafter, for a total of three (3) years of auditing. The Auditor shall be

qualified by education, training, and experience to conduct such inspections, and shall be without

personal or financial ties (other than the consulting agreement entered into by the parties) to any

of the Defendants, any of J&L' s officers or employees, or their immediate families . Defendants

shall notify FDA of the Auditor' s qualifications in writing as soon as the Auditor is retained.

                B.      The audit inspection shall evaluate and address all FDA inspection
                                                   12
Case 2:18-cv-02188-PKH Document 27                  Filed 07/18/19 Page 13 of 18 PageID #: 237




 observations of deficiencies from August 7, 2018, to the present and to determine whether

 Defendants are in compliance with the written sanitation control program and the Act and

 applicable regulations, and this Decree.

              C.        At the conclusion of each audit inspection, the Auditor shall prepare a

 written audit report (the "Audit Report") identifying in detail any deviations from the Act and

 applicable regulations ("Audit Report Observations"). As part of every Audit Report except the

 first Audit Report, the Auditor shall assess the adequacy of corrective actions taken by

 Defendants to correct all previous Audit Report Observations. The Audit Report shall be

 delivered contemporaneously to Defendants and FDA by courier service or overnight delivery

 service, no later than ten ( 10) business days after the date each audit inspection is completed. If

 an Audit Report contains any Audit Report Observations, FDA may, in its discretion, require that

 the three-year auditing cycle be extended by one year or until such Audit Report Observations

 have been corrected. In addition, Defendants shall maintain the complete Audit Reports and all of

 their underlying data in separate files at their facilities and shall make the Audit Reports and

 underlying data available to FDA promptly upon request.

              D.        If an Audit Report contains any Audit Report Observations, Defendants

 shall , within thirty (30) business days ofreceipt of the Audit Report, correct those observations,

 unless FDA notifies them that a shorter time period is necessary. If after receiving the Audit

 Report, Defendants believe that correction of an Audit Report Observation will take longer than

 thirty (30) business days, Defendants shall, within fifteen (15) business days of receipt of the

 Audit Report, propose to FDA a schedule for completing corrections ("Correction Schedule") and

 provide justification describing why the additional time is necessary . FDA shall , within ten (10)

 business days of receiving the proposed Correction Schedule, review and approve or disapprove

the Correction Schedule in writing. If FDA does not approve the Defendants ' first proposed
                                                   13
Case 2:18-cv-02188-PKH Document 27                   Filed 07/18/19 Page 14 of 18 PageID #: 238




 Correction Schedule, Defendants shall submit a revised Correction Schedule within three (3)

 business days of receiving notice of FDA ' s disapproval. FDA shall , within ten (I 0) business days

 of receiving the revised Correction Schedule, review and approve or disapprove the revised

 Correction Schedule in writing. If FDA does not approve Defendants' revised Correction

 Schedule, Defendants shall correct all Audit Report Observations within three (3) business days

 of receiving notice of FDA ' s disapproval, unless FDA notifies them in writing that a longer time

 period is acceptable. Defendants shall complete all corrections according to the approved

 Correction Schedule.

              E.          Within sixty (60) business days of Defendants' receipt of an Audit Report,

 or within the time period provided in a Correction Schedule approved by FDA, the Auditor shall

 review the actions taken by Defendants to correct the Audit Report Observations. Within ten (I 0)

 business days of the completion of that review, the Auditor shall report in writing to FDA whether

 each of the Audit Report Observations has been corrected.

        24.       If at any time after entry of this Decree, FDA determines, based on the results of an

 inspection, an Audit Report, or other information, that Defendants are not in compliance with the

 Act, applicable regulations, or this Decree with respect to their food (including dietary

 supplements), drug, device, or cosmetic products, FDA may, as and when it deems necessary,

 order Defendants in writing to take appropriate corrective actions, including, but not limited to,

 the following:

                  A.      Discontinue all packing holding, and distributing of food (including dietary

 supplements), drug, device, or cosmetic products at some or all of their facilities ;

                  B.      Recall, at Defendants ' expense, any food (including dietary supplements),

drug, device, or cosmetic product that is adulterated, misbranded, or otherwise in violation of this

 Decree, the Act, or its implementing regulations;
                                                    14
Case 2:18-cv-02188-PKH Document 27                  Filed 07/18/19 Page 15 of 18 PageID #: 239




                C.       Revise, modify, or expand any report(s) or plan(s) prepared pursuant to this

 Decree;

                D.      Submit additional reports of information to FDA; and/or

               E.       Take any other corrective actions as FDA, in its discretion, deems

 necessary to bring Defendants into compliance with this Decree, the Act, or its implementing

 regulations. Defendants shall immediately implement any and all measures under the paragraph

 as directed by FDA.

         25.    Should the United States bring, and prevail in, a civil or criminal contempt action

 arising out of the violation of any term of this Decree, Claimant shall, in addition to other

 remedies, reimburse the United States for its attorneys' fees , investigational expenses, expert

 witness fees, travel expenses incurred by attorneys and witnesses, and administrative costs

 relating to such contempt proceedings.

         26.     Representatives of FDA shall be permitted, without prior notice and as and when

 the FDA deems necessary, to make inspections of Claimant' s facilities , and, without prior notice,

 take any other measures necessary to monitor or ensure continuing compliance with the terms of

 this Decree. During such inspections, FDA representatives shall be permitted access to buildings,

 equipment, articles of food (including dietary supplements), drug, device, cosmetic, containers,

 and packaging material(s) therein ; to take photographs and make video recordings; to take

 samples of articles of food (including dietary supplements), articles of drug, articles of device,

 articles of cosmetic, containers, and packaging material(s); to examine and copy all records

 relating to the packaging, holding, and distributing of any and all articles of food (including

 dietary supplements), drug, device, or cosmetic and/or relating to the sanitation of the facilities .

 The inspections shall be permitted upon presenting a copy of this Decree and appropriate

 credentials. The inspection authority granted by this Decree is separate from , and in addition to,
                                                    15
Case 2:18-cv-02188-PKH Document 27                 Filed 07/18/19 Page 16 of 18 PageID #: 240




 the authority to make inspections under the Act, 21 U.S.C. § 374. The cost of all such inspections

 shall be borne by Defendants at the rates specified in paragraph 14.

         27.     If Defendants fail to comply with the provisions of this Decree, Defendants shall

 pay to the United States of America liquidated damages in the sum of five hundred dollars

 ($500.00) for each day that Defendants fail to comply with this Decree and an additional five

 hundred dollars ($500.00) for each shipment or sale of food (including dietary supplements),

 drug, device, or cosmetic that fails to comply with this Decree. Defendants understand and agree

 that the liquidated damages specified in this paragraph are not punitive in nature and their

 imposition does not in any way limit the ability of the United States to seek, and the Court to

 impose, criminal or civil penalties based on conduct that may also be the basis for payment of the

 liquidated damages.

         28.     Claimant shall abide by the decisions of FDA and its representatives with respect to

 this Decree, which decisions shall be final. All decisions specified in this Decree shall be vested

 in FD A's discretion and, if necessary, shall be reviewed by this Court pursuant to the arbitrary

 and capricious standard set forth in 5 U.S.C. § 706(2)(A). Review by a court of any FDA

 decision rendered pursuant to this Decree shall be based exclusively on the written record that

 was before FDA at the time of the decision. No discovery shall be authorized or allowed by

 either party.

         29.     All notifications, correspondence, and communications to FDA required by this

Decree: (a) shall be addressed to the Director, Dallas District Office, U.S. Food and Drug

Administration, Department of Health and Human Services, 4040 North Central Expressway,

 Suite 300, Dallas, Texas 75204; (b) shall reference the civil action number; and, (c) shall be

prominently marked "J and L Grocery, LLC Consent Decree Correspondence."


                                                  16
Case 2:18-cv-02188-PKH Document 27                   Filed 07/18/19 Page 17 of 18 PageID #: 241



       30.        Defendants shall notify FDA in writing at least thirty (30) calendar days before any

change in location, ownership, or character of their business, such as reorganization, dissolution,

assignment, or sale resulting in the emergence of a successor corporation or business entity, the

creation or dissolution of subsidiaries, or any other change in the corporate or business structure

of any newly-formed business entity (including any "doing business as" entity) over which

Defendants have authority, or the sale or assignment of any business assets, such as buildings,

equipment, or inventory, that may affect compliance with this Decree. Defendants shall provide a

copy of this Decree to any successor or assignee at least thirty (30) calendar days prior to

assignment or change in ownership. Defendants shall furnish FDA with an affidavit of

compliance with this paragraph at least thirty (30) calendar days prior to such assignment or

change in ownership.

       31 .       The Court retains jurisdiction over this action for the purpose of enforcing or

modifying this Decree and for the purpose of granting such additional relief as may be necessary

or appropriate.

          IT IS    so ORDERED this f !'ft.day of_ _T_v_L_Y~--~' 2019.




                                             P .K. HOLMES, III
                                             UNITED STATES DISTRICT JUDGE




                                                    17
Case 2:18-cv-02188-PKH Document 27                 Filed 07/18/19 Page 18 of 18 PageID #: 242




   We hereby consent to the entry of the foregoing Decree.



   FOR THE DEFENDANTS:                                 FOR THE UNITED STATES:

                                                       DUANE (OAK) KEES
                                                       UNITEDSTATESATTOREY
    . alton erson, Esq.
   Arkansas Bar No. 2016205
   Jones, Jackson & Moll, PLC
   40 I N . 7th Street
                                                        1/kitJ ~
                                                       Mark W. Webb
   Fort Smith, AR 72902-2023                           Assistant U. S. Attorney
                                                       Ark. Bar Number 77141


   ~~
                                                       414 Parker A venue
                                                       Ft. Smith, AR 7290 l
/2in:::;.:nd
    es T. White,
                 on behalf of
                                                       Phone: (479) 494-4060
                                                       Fax: (479) 441-0569
   J and    rocery, LLC                                Email: mark.webb@usdoj.gov


                                                       OF COUNSEL:
   Lori A. Layne, Manager,
   individually                                        ROBERT CHARROW
                                                       General Counsel

                                                       STACY CLJNE AMIN
                                                       Chief Counsel
                                                       Food and Drug Administration
                                                       Deputy General Counsel
                                                       United States Department of Health and
                                                       Human Services

                                                       ANNAMARIE KEMPIC
                                                       Deputy Chief Counsel, Litigation

                                                       SETH I. HELLER
                                                       Associate Chief Counsel
                                                       United States Department of Health and
                                                       Human Services
                                                       Office of the General Counsel
                                                       10903 New Hampshire Ave.
                                                       White Oak 31
                                                       Silver Spring, MD 20993-0002
                                                       Telephone (240) 402-6502
                                                       Email: Seth.Heller@fda.hhs.gov

                                                  18
